CORRECTED NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is changed in its entirety to:

1. A power control system for an electric vehicle in which a start manipulator is not included, the power control system comprising:
a communication device configured to perform wireless communication with an electronic key; and
a body controller connected with the communication device, wherein the body controller is configured to determine a power control mode as a factory mode or an electronic key discharge mode based on whether the electronic key is learned and whether a battery of the electronic key is discharged and control vehicle power transition depending on power transition logic matched to the determined power control mode.

Claim 11 is changed in its entirety to:

11. A power control method for an electric vehicle in which a start manipulator is not included, the power control method comprising:
determining, by a body controller, a power control mode as a factory mode or an electronic key discharge mode based on whether an electronic key is learned and whether a battery of the electronic key is discharged, wherein the body controller performs wireless communication with the electronic key using a communication device; and
controlling, by the body controller, vehicle power transition depending on power transition logic matched to the determined power control mode.

Claims 1-20 are allowed.
Reasons for allowance discussed in prior action mailed on 8/08/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/13/2022